DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bussler et al. (US 2003/0225913).
Regarding Claim 1, Bussler et al discloses a platform (Techniques and systems are described herein for enabling a plurality of heterogeneous applications to communicate with one another using a centralized integration platform) (page 2, paragraph [0026]), comprising: a plurality of semantic converters, wherein each semantic converter is configured to translate between a specific data format and a common semantic model (Consequently, another tasked performed by the role associated with the source-side native phase 102 is to convert the item from NV0 form to the application form (AV0) that can be understood by the designer of the role that governs the source-side application phase) (page 3, paragraph [0044]); a communications interface configured to communicate with a plurality of third- party sources ( Computer system 400 also includes a communication interface 418 coupled to bus 402. Communication interface 418 provides a two-way data communication coupling to a network link 420 that is connected to a local network 422) (page 7, paragraph [0086]); and a processor (Fig. 4, processor 404) configured to: receive a first input from a first third-party source ( Computer system 400 also includes a communication interface 418 coupled to bus 402. Communication interface 418 provides a two-way data communication coupling to a network link 420 that is connected to a local network 422) (page 3, paragraph [0042]), wherein the first input is formatted in a first data format (When the item is received from the source application 100, the item is in its native form (NV0)) (page 3, paragraph [0044]); identify a first semantic converter from the plurality of semantic converters that is associated with the first third-party source (The runtime engine 240 acts on items submitted by the different applications 202, 204, and 206. The item may be transferred from one of the applications 202, 204, 206 to database 250 in the native form of that application) (page 5, paragraph [0068]); and convert the first input into a first common semantic model using the first semantic converter (Consequently, another tasked performed by the role associated with the source-side native phase 102 is to convert the item from NV0 form to the application form (AV0) that can be understood by the designer of the role that governs the source-side application phase) (page 3, paragraph [0044]).
Regarding Claim 2, Bussler et al discloses the platform, wherein the first third-party source comprises a device or an application (the source-side native phase 102 is the phase during which the item is received from the source application 100) (page 3, paragraph [0042]).
Regarding Claim 3, Bussler et al discloses the platform, wherein the processor is further configured to: receive a second input from a second third-party source (an integration system 200 enables the exchange of communications between a plurality of applications 202, 204, 206 (APP1, APP2 . . . APPN)), wherein the second input is formatted in a second data format (For the purpose of illustration, it shall be assumed the applications 202, 204, 206 are heterogeneous in that each one of the applications may have a distinct format, a distinct behavior, and/or communicate using a distinct protocol) (page 4, paragraph [0052]); identify a second semantic converter from the plurality of semantic converters that is associated with the second third-party source (The runtime engine 240 acts on items submitted by the different applications 202, 204, and 206. The item may be transferred from one of the applications 202, 204, 206 to database 250 in the native form of that application. The runtime engine 240 uses properties of the item to identify a set of metadata in the runtime repository 230 for that item) (page 5, paragraph [0068]); and convert the second input into the first common semantic model using the second semantic converter (Consequently, another tasked performed by the role associated with the source-side native phase 102 is to convert the item from NV0 form to the application form (AV0) that can be understood by the designer of the role that governs the source-side application phase) (page 3, paragraph [0044]).
Regarding Claim 4, Bussler et al discloses the platform, wherein the processor is further configured to: generate output data in a second common semantic model (During the target-side application phase 108, the item is converted from CV to the application form (AV1) required by the target-side native phase 110. During the target-side native phase 110, the item is converted to the native form (NV1) expected by the target application 112, and provided to the target application 112) (page 2, paragraph [0036]); identify a second semantic converter from the plurality of semantic converters that is associated with the first third-party source (From the common view, the runtime engine 240 uses the set of metadata to execute instructions from transformation engine 244. Execution of the instructions from the transformation engine 244 may occur as part of the target-side application phase. The set of metadata may also be used to execute instructions from role engine 248 to perform operations corresponding to a designated role for the item during the target-side application phase) (page 6, paragraph [0072]); convert the output data into a first output using the second semantic converter (Specifically, while retaining the common syntax, the item is converted to reflect the semantics, organization and format expected by the target application 112) (page 4, paragraph [0052]); and transmit, via the communications interface, the first output to the first third- party source ( After the translation is performed, the item is stored in database 250 in the native form of the target application. In one embodiment, the item is then sent to the target application) (page 6, paragraph [0073]).
Regarding Claim 5, Bussler et al discloses the platform, wherein the platform supports a plurality of input categories and a plurality of output categories (. Thus, when in CV form, all items of a particular type, such as purchase orders, reflect the same syntax, semantics and organization, regardless of the application from which they originated) (page 4, paragraph [0052]), and each input category and each output category is associated with a different common semantic model (After the conversion, the item will retain the common syntax, but the arrangement and semantics of the individual elements will have changed as necessary to conform with an established canonical format for that type of item) (page 3, paragraph [0047]).
Regarding Claim 9, Bussler et al discloses the platform, wherein each of the plurality of semantic converters is associated with one of the plurality of third-party sources (The runtime engine 240 acts on items submitted by the different applications 202, 204, and 206. The item may be transferred from one of the applications 202, 204, 206 to database 250 in the native form of that application. The runtime engine 240 uses properties of the item to identify a set of metadata in the runtime repository 230 for that item. For example, the runtime engine 240 may use properties of the item such as its source application or source sender to identify a corresponding set of metadata in runtime repository 230. The runtime engine 240 uses the set of metadata stored to identify instructions for performing conversion operations. In one embodiment, the runtime engine 240 also uses the metadata to identify roles that are created for the item for each of its various phases) (page 5, paragraph [0068]).
Claim 10 is rejected for the same reason as claim 1.
Claim 11 is rejected for the same reason as claim 2.
Claim 12 is rejected for the same reason as claim 3.
Claim 13 is rejected for the same reason as claim 4.
Claim 14 is rejected for the same reason as claim 5.
Claim 18 is rejected for the same reason as claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussler et al in view of Shin et al. (US 2017/0097720).
Regarding Claim 8, Bussler et al fails to teach the wherein the plurality of semantic converters are implemented as at least one of configuration files, software drivers, or microservices.
Shin et al teach wherein the plurality of semantic converters are implemented as at least one of configuration files, software drivers, or microservices (The input device driver 340 may convert a format of the received information into a form by which the received information may be properly delivered to an input platform 350 or an ink platform 355) (page 7, paragraph [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Bussler with the teachings of Shin to improve communication by correctly identifying and delivering received information.
Claim 17 is rejected for the same reason as claim 8.
Allowable Subject Matter
Claims 6, 7, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “receive a plurality of inputs, including the first input, from a subset of third- party sources, wherein each of the plurality of inputs is classified in a first input category associated with the first common semantic model; identify semantic converters associated with each third-party source in the subset of third-party sources; and convert each of the plurality of inputs into the first common semantic model using the identified semantic converters” as recited in claim 6, “generate output data to be transmitted to a subset of third-party sources, wherein the output data is classified in a first output category associated with a second common semantic model; identify semantic converters associated with each third-party source in the subset of third-party sources; convert the output data from the second common semantic model into a plurality of outputs using the identified semantic converters, each of the plurality of outputs associated with a different third-party source in the subset of third-party sources; and transmit, via the communications interface, each of the plurality of outputs to the associated third-party source” as recited in claim 7, “receiving, at the communications interface, a plurality of inputs, including the first input, from a subset of third-party sources, wherein each of the plurality of inputs is classified in a first input category associated with the first common semantic model; identifying, by the processor, semantic converters associated with each third- party source in the subset of third-party sources; and converting, by the processor, each of the plurality of inputs into the first common semantic model using the identified semantic converters” as recited in claim 15, “generating, by the processor, output data to be transmitted to a subset of third- party sources, wherein the output data is classified in a first output category associated with a second common semantic model; identifying, by the processor, semantic converters associated with each third- party source in the subset of third-party sources; converting, by the processor, the output data from the second common semantic model into a plurality of outputs using the identified semantic converters, each of the plurality of outputs associated with a different third-party source in the subset of third-party sources; and transmitting, by the communications interface, each of the plurality of outputs to the associated third-party source” as recited in claim 16 and “adding, by the processor, a new semantic converter associated with a new third-party source to the plurality of semantic converters; receiving, at the communications interface, a new input from the new third- party source; identifying, by the processor, the new semantic converter from the plurality of semantic converters; and converting, by the processor, the new input into a second common semantic model using the new semantic converter” as recited in claim 19.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/22/2020 and 04/29/2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olsher (US 2019/0114549) discloses universal task independent simulation and control platform for generating controlled actions using nuanced artificial intelligence.
Kopru et al. (US 2017/0177712) discloses single step cross-linguistic search using semantic meaning vectors.
Kida et al. (US 7,548,863) discloses adaptive context sensitive analysis.
Hempstead et al. (US 7,092,958) discloses knowledge information management toolkit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672